          Case 1:18-cv-09936-LGS Document 228 Filed 04/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

--------------------------------------------------------------X

JANE DOE, et al.,                                           :

                                            Plaintiffs,     :      18 Civ. 9936 (LGS)

                          -against-                         :

THE TRUMP CORPORATION, et al.,                              :            ORDER

                                            Defendants. :

------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on March 27, 2020, Plaintiffs filed a letter motion to provisionally seal the

document filed at Dkt. No 212. The letter motion asserted that it was filed in accordance with

the Protective Order (the “Order”) because the at-issue document refers to documents produced

by Defendants that have been designated “Confidential” under the Order, and stated that

Defendants were the parties with an interest in confidential treatment (Dkt. No 210);

        WHEREAS, pursuant to this Court’s Individual Rule I.D.3,

        The party with an interest in confidential treatment bears the burden of persuasion
        [in a motion to seal]. If this party is not the filing party, the party with an interest
        in confidential treatment shall promptly file a letter on ECF within two business
        days in support of the motion [to seal], explaining why it seeks to have certain
        documents filed in redacted form or under seal.

        WHEREAS, no such letter was filed;

        WHEREAS, on April 2, 2020, an order was issued directing Defendants to file

any letter in support of Plaintiffs’ motion to seal by April 3, 2020 (Dkt. No 222);

        WHEREAS, on April 3, 2020, Defendants filed a letter in support of Plaintiffs’

motion to seal that did not explain why Defendants seek to have the document at issue
         Case 1:18-cv-09936-LGS Document 228 Filed 04/08/20 Page 2 of 2



sealed beyond asserting that the information was designated confidential and Plaintiffs

had not challenged that designation (Dkt. No. 223);

        WHEREAS, on April 6, 2020, the Court issued an order preliminarily denying the

motion to seal, but staying the unsealing of the document. The order further directed

Defendants to file any additional letter in support of the motion by April 7, 2020 (Dkt.

No. 224);

        WHEREAS, no letter was filed. It is hereby

        ORDERED that letter motion at Dkt. No. 210 is DENIED. See Lugosch v. Pyramid Co.

of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006) ("[D]ocuments may be sealed if specific, on the

record findings are made demonstrating that closure is essential to preserve higher values and is

narrowly tailored to serve that interest.").

        The Clerk of Court is respectfully requested to unseal the document at Dkt. No.

212.

Dated: April 8, 2020
       New York, New York




                                                 2
